Citation Nr: 0923263	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals.

2.  Entitlement to service connection for nutritional 
disorder.

3.  Entitlement to service connection for helminthiasis.

4. Entitlement to service connection for cirrhosis. 

5.  Entitlement to service connection for gastrointestinal 
disorder to include peptic ulcer disease, irritable bowel 
syndrome and chronic dysentery.  

6.  Entitlement to service connection for diabetes. 

7.  Entitlement to service connection for dizziness/fainting.

8.  Entitlement to service connection for cerebrovascular 
accident.

9.  Entitlement to a rating in excess of 20 percent for low 
back disability prior to December 23, 2008.

10.  Entitlement to a rating in excess of  40 percent for low 
back disability from December 23, 2008.  

11.  Entitlement to a rating in excess of 10 percent for 
right lower extremity radiculopathy and myelopathy.

12.  Entitlement to a rating in excess of  10 percent for 
left lower extremity radiculopathy and myelopathy.  

13.  Entitlement to a rating in excess of 10 percent for 
hypertension.

14.  Entitlement to an effective date prior to May 24, 2006, 
for the award of service connection for congestive heart 
failure. 

15.  Entitlement to an effective date prior to May 24, 2006, 
for the award of special monthly compensation  based on 
housebound status. 
  

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1943 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from various 
rating decisions of the Winston Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for diabetes, 
entitlement to service connection for cerebrovascular 
accident and entitlement to an earlier effective date for 
special monthly compensation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action is required on his 
part.  


FINDINGS OF FACT

1.  It is not shown that the Veteran had a cold injury in 
service or that he has any current cold injury residuals.

2.  It is not shown that the Veteran has any current 
nutritional disorder.  

3.  It is not shown that the Veteran has any current 
helminthiasis.  

4.  It is not shown that the Veteran has any current 
cirrhosis.

5.  It is not shown that the Veteran has any current 
irritable bowel syndrome, peptic ulcer disease or chronic 
dysentery and it is not shown that his current 
gastrointestinal disability, heartburn/reflux, is related to 
service.  

6.  The Veteran has only been shown to have experienced a 
couple of instances of dizziness/fainting.  

7.  Prior to December 23, 2008, the Veteran's low back 
disability was manifested by moderate limitation of motion; 
severe disc disease and severe limitation of motion were not 
shown.

8.  From December 23, 2008, the Veteran's low back disability 
was manifested by severe limitation of motion; pronounced 
disc disease, ankylosis and vertebral fracture of the lumbar 
spine were not shown.  

9.  The Veteran's hypertension is not shown to be manifested 
by diastolic pressures predominantly 110 or more or systolic 
pressures predominantly 200 or more.

10.  The Veteran's right lower extremity 
radiculopathy/myelopathy is not shown to result in more than 
mild impairment of the sciatic nerve.  

11.  The Veteran's left lower extremity 
radiculopathy/myelopathy is not shown to result in more than 
mild impairment of the sciatic nerve.    

12.  The Veteran's claim for service connection for 
cardiovascular disability was received on May 24, 2006, and 
congestive heart failure was first shown to be manifest in 
November 2006.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
cold injury residuals are not met.  38 U.S.C.A. §§ 1110, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).
    
2.  The criteria for entitlement to service connection for 
nutritional disorder are not met.  38 U.S.C.A. §§ 1110, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for 
helminthiasis are not met.  38 U.S.C.A. §§ 1110, 5107  (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).
    
4.  The criteria for entitlement to service connection for 
cirrhosis are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

5.  The criteria for entitlement to service connection for 
gastrointestinal disability to include irritable bowel 
syndrome, peptic ulcer disease and chronic dysentery are not 
met.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

6.  The criteria for entitlement to service connection for 
dizziness/fainting are not met.  38 U.S.C.A. §§ 1110, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.304.   

7.  Prior to December 23, 2008, the criteria for assignment 
of a rating in excess of 20 percent for low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 
(2002), Code 5293 (2003), Codes 5235, 5243 (2008). 

8.  From December 23, 2008, the criteria for assignment of a 
rating in excess of 40 percent for low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 
(2002), Code 5293 (2003), Codes 5235, 5243 (2008). 

9.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8520 (2008).  

10.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8520 (2008).  

11.  The criteria for  rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Code 7101 (2008).

12.  The criteria for assignment of an effective date prior 
to May 24, 2006 for the award of service connection for 
congestive heart failure have not been met.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2003 
letter from the RO provided a general explanation of what the 
evidence needed to show to substantiate the Veteran's claim 
for increased rating for low back disability.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  A 
subsequent March 2005 letter also generally advised the 
Veteran of what the evidence needed to show to substantiate 
his claim.  It also clarified that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  

A March 2006 letter provided general notice of the criteria 
for rating the disabilities at issue and effective dates of 
awards in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A June 2006 letter provided notice of 
what the evidence needed to show to substantiate the 
Veteran's claims for service connection for cold injury, 
nutritional disorder, helminthiasis, gastrointestinal 
disability, cerbrovascular accident and cirrhosis and also 
informed the Veteran of his and VA's responsibilities in 
claims development.  A January 2008 letter provided notice of 
what the evidence needed to show to substantiate the 
Veteran's claims for service connection for diabetes and 
dizziness/fainting, provided general notice of what the 
evidence needed to show to substantiate his claim for 
increase for hypertension, and also informed the Veteran of 
his and VA's responsibilities in claims development.  

A May 2008 letter provided specific notice regarding the 
Veteran's claims for increase for low back disability and 
lower extremity radiculopathy/myelopathy.  This letter 
advised the Veteran of how VA determines disability ratings 
and indicated that in determining a rating, VA considers 
evidence regarding the nature and symptoms of the condition, 
severity and duration of the symptoms, the impact of the 
condition and symptoms on employment, and specific test 
results including range of motion findings.  Further, the 
letter listed examples of evidence that might support a claim 
for an increased rating and provided notice of specific 
rating criteria applicable to low back disability and 
radiculopathy and myelopathy.  The Board finds that the 
specific explanations provided pertaining to the procedure 
for assigning the rating, the applicable rating criteria and 
the necessary evidence was in substantial compliance with the 
recent Court of Appeals for Veteran's Claims (Court) ruling 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

The Board notes that it does not appear that the Veteran was 
provided with this specific notice in regard to his claim for 
increase for hypertension.  The Board finds that the Veteran 
was prejudiced by this omission, however.  Notably, the 
Veteran is represented by counsel who is presumed to have 
actual knowledge of the applicable criteria.  Accordingly, 
any lack of notice did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   

Regarding the Veteran's claim for earlier effective date for 
service connection for congestive heart failure, the Board 
notes that the claim stems from an initial grant of service 
connection by the RO.   In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  In the 
instant case the Veteran was provided appropriate VCAA notice 
in regard to the initial claims for service connection for 
cardiovascular disability by the June 2006 letter, which 
explained the evidence necessary to substantiate the service 
connection claim and his and VA's responsibilities in claims 
development.  Thus, because the notice that was provided 
before service connection was granted for congestive heart 
failure was legally sufficient, VA's duty to notify in regard 
to the instant claim for an earlier effective date was 
already satisfied. 

The Board finds that the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way (particularly as he is represented by counsel), and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, at the outset the Board notes 
that it appears that the Veteran's service treatment records 
have been destroyed by fire.  The RO made at least two 
attempts to obtain alternative Surgeon General's Office 
records by submitting data regarding the Veteran's units of 
assignment and his claimed conditions only to be informed 
that such records were not available or not on file and that 
physicals could not be reconstructed.  As it does not appear 
that the RO had any additional feasible sources from which to 
attempt to obtain any treatment records that might exist, the 
Board finds that it has met its heightened duty to assist in 
cases where the service treatment records have been lost or 
destroyed.  

Also, even if the heightened duty was not met, the Board 
finds that the Veteran was not prejudiced.  Notably, the 
service connection claims denied below are subject to denial 
predominantly because current disability is not shown, a 
factor, which would not change based on availability of 
service treatment records.  The Veteran's claim for 
gastrointestinal disability is also being denied in part 
because a relationship between service and current 
gastroesophageal reflux/heartburn is not shown, but in so 
doing the Board has accepted the Veteran's account of the 
numerous stomach problems he experienced as a POW.  
Additionally, although the Board is denying the Veteran's 
claim for cold injury residuals based in part on a finding 
that cold injury was not incurred in service, this finding is 
based on the Veteran's actual report that he did not 
experience such injury.  Thus, there would obviously be no 
reason to attempt to make further attempts to obtain service 
treatment records in relation to a cold injury that never 
occurred.        

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claims for service connection for cold injury 
residuals, nutritional disorder, helminthiasis, cirrhosis, 
gastrointestinal disability and dizziness/fainting.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board finds that examinations are not necessary in regard 
to the Veteran's claims for cold injury residuals, 
nutritional disorder, helminthiasis and cirrhosis because the 
record does not contain evidence that the Veteran currently 
has these disabilities or that he has persistent and 
recurrent symptoms of these disabilities.  Id.  Similarly, 
regarding the Veteran's claim for service connection for 
fainting/dizziness, it is not shown that the Veteran has had 
more than a couple of fainting/dizziness episodes.  
Consequently, it is not shown that this problem actually 
constitutes a current disability or even persistent or 
recurrent symptoms of a disability.  Additionally, even if 
the syncope does constitute an actual current disability, or 
recurrent symptoms of a disability, it is not established 
that the Veteran experienced any syncope in service.  Further 
the evidence does not indicate that the isolated syncope may 
be related to service or to another service connected 
disability.  Instead, the evidence indicates that the syncope 
was simply vasovagal in nature (i.e., due to an intense 
emotional response to a newspaper article).  Moreover, given 
that the etiology is already established by medical evidence 
and not shown to be related to service or service connected 
disability (as will be explained below), there is sufficient 
evidence already of record to decide this claim.  Id.    

Regarding the claim for gastrointestinal disability, the 
evidence does not show that the Veteran has the claimed 
disabilities of peptic ulcer disease, irritable bowel 
syndrome, and chronic dysentery or that he has persistent or 
recurrent symptoms of these disabilities.  Also, although the 
Veteran does have current heartburn/reflux, the evidence does 
not indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  On 
this latter point, the Board notes that neither the Veteran's 
attorney nor the Veteran has even alleged that such a 
relationship exists.  Whether current disability is present 
in relation to the Veteran's service connection claims, and 
whether there is any relationship shown between actual 
problems in service and any current disability that is 
actually present, will be discussed further in the analysis 
below.       

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

The Veteran served on active duty from April 1943 to November 
1945, including a confirmed period of internment as a 
prisoner of war (POW) of the German government from June 1944 
to April 1945.  (The Veteran has indicated that he was 
actually interned as a POW starting in February 1944).    

On September 9, 1988, the RO received the Veteran's claim for 
service connection for a low back disability.

VA medical records, dated in September and October 1988, show 
that the Veteran complained of low back pain, and occasional 
numbness and tingling in the hands and legs.  A November 1988 
medical record reflects that the Veteran reported taking 
Tylenol for his low back pain, with good relief.  On 
examination, his gait was normal; he had good heel-toe 
walking; and he had normal forward bending. His spine was not 
tender on palpation, and was without deformities.  His motor 
strength was 4/5, bilaterally.  The impression was low back 
pain secondary to degenerative joint disease with no sensory 
deficits.  A November 1988 X-ray study showed mild 
degenerative changes.

In a November 1988 medical history the Veteran reported 
numerous problems experienced during captivity including 
vitamin deficiency, excessive thirst, dysentery, worms, 
yellow jaundice, nausea, vomiting, diarrhea, chills, rapid 
heart beat, skipped or missed beats, numbness or tingling or 
pain in the fingers or feet, numbness or weakness in the arms 
or legs and aches or pains in the muscles and/or joints.  On 
November 1988 VA physical examination, the Veteran was not 
noted to have weight change or diabetes.  The abdominal wall 
and bowel sounds were noted to be normal and the Veteran was 
not noted to have any abnormal tenderness or distention.  The 
anus, sphincter and test for occult blood were also found to 
be normal.   The Veteran did have chronic low back pain.   

A POW examination performed in April 1989 reflects that the 
Veteran reported having daily back pain.  The diagnoses 
included degenerative joint disease of the lumbosacral spine, 
hypertension and coronary artery disease.  

A September 1989 service department notation shows that 
service treatment records were not available and that 
physicals could not be reconstructed. 
 
By a November 1989 RO decision, service connection for 
degenerative joint disease of the lumbosacral spine with 
chronic low back pain was granted, and a 10 percent rating 
was assigned effective September 9, 1988.

A subsequent February 1990 service department notation also 
indicates that service treatment records were not on file.   

An April 1990 progress note shows that the Veteran was taking 
Motrin for low back pain.  

A November 1992 VA orthopedic examination reflects that the 
Veteran complained of low back pain which was getting 
progressively worse.  On objective examination, there was a 
loss of normal lumbar lordosis.  Range of motion studies 
revealed that flexion was 0 to 75 degrees; and right and left 
bending was 15 degrees.  A neurological examination of the 
lower extremities showed motor strength was 4/5 throughout 
all muscle groups, and knee and ankle jerk reflexes were 
brisk, intact, and symmetric.  Straight leg raising was 
negative.  The diagnosis was chronic low back pain.

A November 1992 VA X-ray study of the lumbosacral spine 
reflected evidence of hypertrophic arthritic lipping and bony 
bridging involving the bodies of the lumbar vertebrae.  There 
was slight narrowing at the L1-L2 and L2-L3 intervertebral 
disc spaces which was compatible with disc pathology at these 
levels.  Slight straightening of the upper lumbar lordotic 
curve was noted; and the bony structures were otherwise 
unremarkable.

In a September 1993 statement the Veteran indicated that 
while he was a captive he was made to march up to 20 miles 
per day and was provided with very little food.  At one point 
he was confined to a boxcar with other prisoners for a period 
of approximately two weeks.  He estimated that at the time 
the temperature in the boxcars fell to below freezing almost 
every night.  He was wearing standard combat fatigues of that 
day with boots and he had a cloth type waist length jacket 
that he used for warmth.  He believed that some of the people 
in the boxcar got frostbite and hyperthermia.  During his 
time as a POW, the Veteran was never given any additional 
clothing.  Luckily his jacket was somewhat heavy and 
protected him from the cold.  

The Germans did provide one, maybe two blankets per man when 
he was staying in unheated wooden framed buildings at the 
prison camp.  The main diet at the camp was potatoes and soup 
and the Veteran was constantly losing weight while in 
captivity.  He did experience diarrhea but only passed a 
little blood during the time he was held.  In the spring or 
summer of 1944 he developed yellow jaundice and became very 
ill, unable to stand.  He was taken to a German hospital.  He 
remained in the hospital for several weeks and eventually 
became well.  

In April 1945 he was liberated by the British infantry who 
took over the prison camp where he had been held.  Soon after 
that he was moved to Belgium and then to England.  He then 
was stationed in Fort Bragg for about seven or eight months 
and was assigned as a clerk.  Because of his physical 
condition his duties were very limited.  When he finally 
separated from service his weight was still less than 100 
pounds.  After he went home he eventually inherited a family 
farm and continued to farm until 1986.  After that he stopped 
working.       

At a December 1994 RO hearing, the Veteran testified that his 
back condition had remained the same since 1945.  He said his 
pain was localized to the central lower part of his back, and 
affected his ability to perform farm work.  He also related  
that he treated his condition with medication, and did not 
use any type of back support.

A December 1994 VA general medical examination report shows 
that the Veteran reported that his back bothered him 
intermittently when he made certain movements, including when 
he bent over.  He said he used Acetaminophen for treatment of 
pain.  He did not have any intestinal complaints.  He had 
recently had some abdominal pain, however.  He had had a full 
colonoscopy and several benign polyps were removed.  

Physical examination showed that the digestive system was 
normal.  On range of motion testing of the low back, backward 
flexion was 15 degrees; forward flexion was 60 degrees; right 
and left lateral flexion was 25 degrees; and right and left 
lateral rotation was 20 degrees.  The Veteran was noted as 
having a little difficulty in putting on his shoes and socks 
because of back stiffness. The diagnoses included chronic low 
back strain, degenerative joint disease, history of 
malnutrition and vitaminosis with no residuals and history of 
jaundice without evidence of residuals.   A radiographic 
report was noted as supporting the diagnosis of degenerative 
joint disease.

A December 1994 VA X-ray study shows that there was evidence 
of hypertrophic arthritic spur formation with attempts at 
bony bridging involving the lumbosacral spine.  There was 
straightening of the normal lordotic curve.  There was slight 
narrowing at Ll-L2 and L2-L3, and minimal narrowing at L5-S1. 
The bony structures were otherwise intact and unremarkable.

December 1994 laboratory testing appeared to show that the 
Veteran had previously had Hepatitis A.  

In a March 1995 letter, the Veteran's attorney argued that 
the Veteran's low back arthritis should be evaluated under 
38 C.F.R. §§ 4.40 and 4.59 for functional loss and painful 
motion and that at minimum he should be provided with a 20 
percent rating.  

On January 2001 examination done on behalf of VA, the Veteran 
reported his back symptoms included pain (including mid 
lumbar pain which radiated predominantly to the right leg), 
weakness, fatigue, lack of endurance, and stiffness.  He said 
he had back flare-ups three times per week, which could last 
anywhere from one to three days.  He said the flare-ups 
ranged in severity and could be characterized as 
"distressing" and "horrible."  He related that exertion, 
overuse, driving for long periods, and not taking his 
medication exacerbated his low back condition.  Taking 
medication (Methocarbamol or Robaxin), however, alleviated 
his low back flare-ups.  When he had back pain, he said, he 
had to lie down until the pain went away. He said his back 
flare-ups affected his ability to perform daily functions. 
Specifically, he reported he had difficulty pushing a 
lawnmower, climbing stairs, gardening, cooking, vacuuming, 
and taking out the trash.  He could not stand for long 
periods, could not carry weight, and had low energy.  He was 
able to brush his teeth, dress himself, shower, walk, drive a 
car, and shop without too much difficulty.  He was able to 
walk up the stairs once a day.  His back symptoms did not 
include incontinence; and he said he had not had any falls 
but had occasional instability and sometimes used a cane when 
the back flare-ups were severe.

On objective examination, his gait was described as abnormal, 
and it was noted he took short strides.  He had limitation of 
function of standing in that he could only stand for a few 
minutes before his pain worsened.  He said he could only walk 
1/2 a mile at most but after walking 2 blocks, pain 
developed.  There was evidence of pain on palpation at L4-L5 
and about the bilateral hips.  Straight leg raising test was 
positive on the right side at 80 degrees and positive on the 
left side at 60 degrees. Range of motion studies revealed: 
flexion was 85 degrees, with pain at 85 degrees; extension 
was 15 degrees, with pain at 15 degrees; lateral bending to 
the right and left sides was 35 degrees; right rotation was 
25 degrees; and left rotation was 35 degrees.  On 
neurological examination, motor function was 5-/5 in the 
lower extremities.  There was no evidence of muscle atrophy.  
Sensation and reflexes were within normal limits, with 1+ 
edema in the left lower extremity.

The VA examiner opined that based on the Veteran's medical 
history, a physical examination, and a review of past medical 
records, the Veteran's back disability was moderate in 
severity.  It was noted that the Veteran's back pain did seem 
to inhibit him, and that his other medical conditions (along 
with his low back pain) also contributed to his decreased 
levels of energy and activity.  With regard to the 
manifestations of the back disability, the examiner described 
the Veteran's self-reported complaints of back pain and 
weakness etc., the details of which are listed above.  The 
examiner opined that the Veteran's range of motion of the low 
back was moderate in severity and inhibited by pain, 
predominantly with lumbar extension, lumbar flexion, and 
right rotation.  It was noted that there was only a slight 
decrease in strength in the lower extremities, bilaterally.  
There was no evidence of a sensory deficit or reflex loss; 
and there was most likely motor weakness which was associated 
with back pain. 

It was also noted that degenerative joint disease of the 
lumbosacral spine with chronic low back pain did cause some 
weakened movement (bilaterally), predominantly due to pain.  
As far as the Veteran's excess fatigability, there were 
multiple reasons for this, including cardiovascular disease, 
hypertension, and diabetes.  The Veteran's low back pain was 
noted as playing a role, but it was the commingling of all 
his diseases that led to his excess fatigability.  As far as 
incoordination, the Veteran was noted as having difficulty 
performing tandem walking, and had extremely poor balance.  
There were no sensory deficits.  

The examiner opined that he did not think that the Veteran's 
back disability was a predominant cause of his incoordination 
but it did play a role.  Given the severity of his low back 
pain and with due consideration of his other medical 
diagnoses and age, it was opined that, at best, he could work 
in an environment where he did not exert himself but 
predominantly sat at a desk.  His PTSD, however, was noted as 
having an effect on his ability to perform at a job sitting 
at a desk for periods of time.  (It was noted that PTSD made 
it difficult for the Veteran to be around people.) It was 
opined that the Veteran would have difficulty getting around 
due to his back disability as well as other conditions.  It 
was ultimately concluded that it would be very difficult for 
the Veteran to integrate into a civilian occupation.

In an October 2001 decision, the RO granted an increased (20 
percent) rating for the Veteran's low back disability 
effective September 9, 1988.  

A June 2002 VA progress note shows that the Veteran denied 
any recent problems with nausea, vomiting, diarrhea, 
unplanned weight loss or poor appetite.  He also denied any 
problems chewing or swallowing and he did not want to receive 
any nutritional education.  

In a subsequent July 2002 decision, the Board found that the 
Veteran was not entitled to a rating in excess of 20 percent 
for his low back disability.  The Veteran and his attorney 
subsequently appealed the Board's decision to the Court of 
Appeals for Veteran's Claims (Court).    

In a January 2003 Joint Motion, the parties indicated that 
Remand of the Veteran's claim for increase for low back 
disability was necessary.  The motion noted that the July 
2002 Board decision, in denying the Veteran's claim, failed 
to expressly discuss the factors set forth in 38 C.F.R. 
§ 4.40 and 4.45.  Additionally, the decision did not discuss 
whether the Veteran was informed whether he had the 
responsibility to provide needed evidence or if VA would 
attempt to provide the evidence for him, and more generally 
did not explain how documents contained in the record 
satisfied VA's VCAA notice requirements.  In a subsequent 
January 2003 order the Court vacated the July 2002 Board 
decision and demanded the case back to the Board for 
readjudication consistent with the Joint Motion.  

A June 2003 VA progress note shows that the Veteran was 
taking ranitidine for stomach distress.  He was also taking 
medication for diabetes and high blood pressure and was 
taking aspirin to prevent heart attacks and strokes.  In a 
separate June 2003 functional assessment the Veteran reported 
that he could walk 100 feet, could walk up and down 4 steps 
and could bathe, feed and dress himself.  It was noted that 
he could function independently and had had no recent falls.  

In a February 2004 pain questionnaire the Veteran reported 
that his low back pain began in 1946 and began to affect his 
activities soon after this.  He had an aching pain that 
radiated to the left leg.  The pain was constant but could 
increase on exertion and sometimes would spread to the right 
leg.  He would experience the increased pain about 4 or 5 
times per day for 15 to 20 minutes.  He experienced pain both 
on exertion and when he was stationary.  The pain was not 
getting worse because the Veteran was learning to live with 
it.  He took ten or more Tylenol per day for the pain and the 
medication did reduce the severity of the pain.  He also wore 
a back brace and had received temporary relief from steroid 
injections.  He was unable to work because of the back pain 
and was also limited in his activities.

A November 2004 VA progress note shows that the Veteran was 
seen for low back pain.  Physical examination showed 
paraspinal tenderness.  There was a loss of deep tendon 
reflexes bilaterally and the Veteran could not heel or toe 
stand or walk.  Straight leg raising was negative 
bilaterally.  The diagnosis was spinal stenosis and it was 
noted that the Veteran did not need surgery.  

In a January 2005 rating decision the RO granted service 
connection for hypertension and assigned a 10 percent rating 
effective October 7, 2004.  The decision also denied service 
connection for coronary artery disease.  

A March 2005 private consultation report shows a diagnostic 
impression of chronic back pain of undetermined etiology.  It 
sounded like the Veteran may have had some spinal stenosis 
but the examiner did not have enough information to confirm 
this.  He was also unsteady on his feet.  Some of this was 
probably due to diabetic sensory neuropathy though the 
Veteran may have had some ataxia due to cerebellar 
involvement.  The Veteran described pain in the center of his 
back.  He had a history of intermittent right buttock and 
thigh pain with occasional numbness and aching on the right 
lateral leg but none recently.  The back pain was present at 
rest and was worse when he walked.  

The Veteran reported that he walked a little bent over.  
Flexion and extension as well as twisting left and right all 
aggravated the pain but none was clearly more aggravating 
than the others.  Lying down seemed to be his best position.  
The Veteran denied abdominal pain, nausea, vomiting, diarrhea 
or constipation and had no incontinence of bowel or bladder.  
He was taking ranitidine for acid reflux.  Neurological 
examination showed that the Veteran's gait was pretty good 
but he did have wide based components.  He was unsteady when 
he put his feet together and clearly got grossly worse when 
he closed his eyes.  He had weakness in the dorsiflexion of 
his toes on the left greater than right, minimal weakness on 
the right.  He was areflexic.  He was able to get up from a 
chair but did push off with his hands.  

A May 2005 private lumbar CT scan showed L4-5 prominent disc 
bulge causing moderate right neuroforaminal stenosis and 
encroachment on the right lateral recess.  The bulge may have 
been in position to cause right L4 radiculopathic symptoms.  
At L4-5 there was also a broad based posterior disc bulge in 
association with moderate ligamentum flavum hypertrophy 
causing moderate spinal stenosis.  Additionally, at L4-5 
there was mild left neural foraminal stenosis.  At L3-4 and 
L5-S1 there were small posterior disc bulges in association 
with mild ligamentum flavum hypertrophy narrowing the central 
canal, which was not sufficient to cause spinal stenosis.      

On January 2006 low back examination done on behalf of VA the 
examiner noted that the Veteran had been suffering from 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  Both legs were affected by radicular pain 
and the Veteran experienced this pain constantly.  The 
symptoms affected the Veteran in that walking, standing and 
bending all increased the pain.  The current treatment was 
Tylenol, which provided inadequate pain relief.  The 
Veteran's functional impairment was pain with walking, 
standing and bending.  Occasionally, his sleep was disrupted 
by pain.  The characteristic of the pain was aching in 
nature.  The pain level was about 6 out of 10 and could come 
by itself or be elicited by physical activity.  On days with 
more pain the Veteran reported that he could not function 
even with medication and rest.  He reported incapacitating 
episodes as often as three times per month, which lasted for 
a day.  He indicated that his VA treating physician had 
recommended bedrest and provided a phone number for the 
physician.   

Physical examination showed that the Veteran's posture was 
abnormal as it was mildly stooped.  His gait was antalgic but 
he did not require an assistive device for ambulation.  Range 
of motion of the spine was 60 degrees flexion with pain at 60 
degrees, 15 degrees extension with pain at 15 degrees, 15 
degrees right and left lateral flexion and rotation, with 
pain at 15 degrees in all directions.  The joint function of 
the spine was additionally limited by pain and weakness after 
repetitive use, with weakness having the major functional 
impact.  It was not additionally limited by fatigue, lack of 
endurance or incoordination.  

There were signs of intervertebral disc syndrome as evidenced 
by some motor weakness of the bilateral hips, knees and feet, 
sensory deficits of the feet and reflex loss at the ankles.  
X-ray of the lumbar spine showed degenerative arthritis, 
joint narrowing and vertebral fractures at T12 with 20 
percent of height loss.  There were multilevel degenerative 
changes, particularly at L4-L5 and L5-S1 with facet joint 
hypertrophy.  Age indeterminate 20 percent anterior wedge 
compression of T12 was noted but the clinical significance 
was uncertain.  The Veteran was diagnosed as having lumbar 
radiculopathy/myelopathy with objective factors of weakness, 
fatigue and abnormal sensation and subjective factors of pain 
originating in the lower back and radiating into the legs.  
He was also diagnosed as having degenerative disc disease of 
the lumbar spine with objective factors of limited range of 
motion and disc height loss by X-ray imaging and subjective 
factors of pain with standing, walking and bending.

In a February 2006 rating decision the RO awarded separate 10 
percent ratings for radiculopathy and myelopathy of the right 
lower extremity and radiculopathy and myelopathy of the left 
lower extremity, effective January 5, 2006. 

An April 2006 VA preventative medicine progress notes 
indicates that the Veteran denied any nutritional problems 
and indicated that he did not desire any nutritional 
education.  A functional assessment showed that the Veteran 
was able to function independently with no recent falls.  

In May 2006 the Veteran's attorney requested a POW protocol 
examination to determine whether any POW presumptive 
conditions applied to him.  This was construed by the RO as a 
claim for service connection for these conditions. 

On March 2007 VA examination the examiner noted that the 
Veteran had a past history of diabetes, PTSD and 
hypertension.  The date of onset of the diabetes was around 
1995 and the disease had been controlled with diet and oral 
medications.  Regarding the hypertension, the Veteran's 
response to treatments had been poor and he continued to be 
hypertensive.  The Veteran was currently taking Losarton and 
Felodipine for the blood pressure.  He reported endocrine 
symptoms of fatigability, insomnia and generalized weakness.  
He also had a history of chronic congestive heart failure 
since 2006 and a history of angina, syncope, dyspnea, fatigue 
and dizziness.  The Veteran reported no post service history 
of vomiting, diarrhea, constipation, indigestion, 
hemorrhoids, hernia, abdominal mass, abdominal swelling, 
regurgitation, jaundice, fecal incontinence, hemetememesis, 
melena, pancreatitis, gall bladder attacks or abdominal pain.  
He did affirmatively report a history of heartburn.  

Regarding the hemic/lymphatic system, the Veteran reported 
swelling of the extremities, weakness or fatigue and night 
sweats.  Regarding muscle symptoms, the Veteran reported 
fatigability, weakness and decreased coordination.  Regarding 
joint symptoms the Veteran reported periodic low back pain.  
Regarding the extremities the Veteran reported intermittent 
claudication of both lower extremities.  Regarding 
neurological symptoms the Veteran reported a history of poor 
coordination, not knowing where his feet were placed when 
standing and not being able to stand in one position for more 
than a minute.  

Physical examination showed that the Veteran's blood pressure 
was 189/79.  His general appearance was that of an elderly 
hunch backed man appearing chronically ill.  He had a 
shuffling unsteady wide based gait.  On cardiovascular 
examination the Veteran became momentarily dizzy on sitting 
up.  This subsided after 30 to 45 seconds.  

Examination of the abdomen, liver, spleen and rectum was 
normal.  Examination of the hemic/lymphatic system showed 
bilateral ankle edema with combined fluid retention and 
venous insufficiency.  Musculoskeletal examination showed 
generalized weakness.  Spinal examination showed a negative 
straight leg raise and normal range of motion.  Extremities 
examination showed trophic changes and edema in the lower 
extremities  with decreased dorsalis pedal pulse and 
posterior tibial pulse.  Neurological examination showed 
normal coordination, orientation, memory, Romberg's sign and 
speech.  Left side examination showed no motor loss but 
absent position sense in the right foot.  There was also a 
decrease in vibratory sense below the ankles.  Right side 
examination showed no motor loss but decreased vibratory 
sensation below the ankle.  

The examiner diagnosed the Veteran as having congestive heart 
failure and noted that he had associated fluid overload 
disorder.  The failure resulted in weakness or fatigue and 
prevented him from doing chores, shopping, exercising, 
sports, recreation, traveling, feeding and driving and 
moderately limited bathing, dressing, toileting and grooming.  
The examiner noted that until the fluid retention had 
occurred the Veteran had been limited by angina and leg 
claudication after minimal walking and that currently he was 
unable to reach a level of activity at the METS maximum of 5 
that he had been able to reach prior to six months ago.  The 
examiner also noted that unrelated to the congestive heart 
failure was the Veteran's further limitation of activities of 
daily living such as bathing, dressing, toileting and 
grooming due to his kyphosis of the neck.  The kyphosis 
limited his range of motion to only 30% of normal in all 
directions. 

In a March 2007 rating decision the RO granted service 
connection for congestive heart failure and assigned an 
evaluation of 100 percent effective May 24, 2006, the date 
the Veteran's initial claim for service connection was 
received.  The decision also granted entitlement to special 
monthly pension based on housebound criteria effective May 
24, 2006.  In addition the decision denied service connection 
for cold injury, nutritional disorder, helminthiasis, 
gastrointestinal disability, stroke and cirrhosis of the 
liver.  

In an April 2007 addendum to the March 2007 VA examination 
report the VA examiner indicated that he had received records 
from a treating physician, Dr. Charles Barrier.  These 
records pertained primarily to diabetes control and did not 
add to the issues in the examiner's report.  

A May 2007 computerized problem list shows that the Veteran 
was diagnosed as having fluid overload disorder in November 
2006.

July 2007 private hospital progress notes show that the 
Veteran experienced a syncopal episode of initially unclear 
etiology.  It was noted that the Veteran had been fine until 
around 3:30 pm when he became upset by an article in the 
local paper and briefly lost consciousness for a minute or 
two.  A July 30, 2007, note shows an initial blood pressure 
reading of 201/91 that later came down to167/70.  A July 30, 
2007, discharge summary shows a pertinent discharge diagnosis 
of syncope, likely vasovagal.   

In a January 2008 letter the Veteran's attorney indicated 
that he was treated two times at Pitt County Memorial 
Hospital since the summer of 2007 due to dizziness bordering 
on fainting perhaps due to blood pressure associated with 
post traumatic stress disorder (PTSD).  The rescue squad was 
called in both instances.  The attorney contended that the 
Veteran's 100 percent service connected PTSD and heart 
disability and his other service connected disabilities would 
show interrelated diagnoses secondary to his prisoner of war 
status to include his hypertension, diabetes and 
dizziness/fainting.  This letter was interpreted as a claim 
for increase for the Veteran's service connected hypertension 
and also as claim for service connection for diabetes and 
dizziness/fainting. 

In a January 2008 letter the Veteran indicated that he was 
making his claim for dizziness/fainting either as a result of 
his service connected hypertension or as a separate and 
distinct disability.  He did not yet know the medical cause 
of the dizziness/fainting but he knew that his physicians at 
the VA outpatient clinic in Greenville were concerned about 
his hypertension.  Because he was a former POW he believed 
that any secondary condition could be a presumptive 
condition, including beri beri heart disease.  The Veteran 
also indicated that he was submitting a claim for special 
monthly compensation above the "R" level.    

A March 2008 VA progress note shows a blood pressure reading 
of 192/83.  An April 2008 note shows blood pressure of 
182/76.    

In an April 2008 rating decision the RO denied service 
connection for diabetes and dizziness/fainting and also 
denied a rating in excess of 10 percent for hypertension.  

A July 25, 2008 VA progress note shows a blood pressure 
reading of 157/67.  It was noted that the Veteran's blood 
pressure had ranged from 133/83 to 162/78 since July 1, 2008.  

In a September 2008 statement the Veteran's attorney argued 
that VA had failed to render an opinion as to whether the 
Veteran's dizziness and fainting episodes were caused by or 
secondary to service connected hypertension or other 
cardiovascular conditions.

On December 23, 2008 VA lumbar spine examination the Veteran 
reported increased pain and stiffness.  He was taking 
acetaminophen for pain and also using heat.  These treatments 
helped somewhat.  He had had a back brace but found that it 
was not helpful.  The Veteran reported a history of fatigue, 
decreased motion, stiffness, weakness, spasms and pain.  The 
location of the pain was along the belt line and into the 
hips.  It was a throbbing, stiff, aching type of pain.  The 
pain was constant and of moderate severity.  It radiated down 
both legs and was greater on the left.  The radiating pain 
was a burning, sharp and shooting pain.  The Veteran did not 
report flare-ups of pain or incapacitating episodes.  He did 
not have any assistive devices but indicated that he was 
unable to walk more than a few yards.  

Physical examination did not show any spasm.  There was 
atrophy on the right along with bilateral guarding and pain 
with motion.  There was also bilateral tenderness and 
weakness.  The tenderness and guarding was not severe enough 
to be responsible for abnormal gait or spinal contour.  Motor 
examination showed that hip, knee, toe and ankle strength was 
normal.  Muscle tone was also normal.  The examiner did note 
atrophy in the form of decreased muscle mass in the low back.  
Range of motion was 30 degrees flexion, 10 degrees extension, 
10 degrees left and right lateral flexion and 20 degrees left 
and right rotation.  There was objective evidence of pain 
following repetitive motion and there were additional 
limitations after three repetitions of range of motion.  The 
most important functional factor after repetition of motion 
was incoordination.  Range of motion after repetitive motion 
was 15 degrees flexion, 5 degrees extension, 6 degrees left 
lateral flexion, 8 degrees right lateral flexion, 15 degrees 
left lateral rotation and 15 degrees right lateral rotation.  
Lasegue's sign was positive.  

The examiner commented that the Veteran had great difficulty 
getting up and out of a chair that was actually slightly 
higher than a normal living room chair.  He had difficulty 
when he first started walking and difficulty maintaining 
balance with range of motion.  His thoracic muscles were 
tight and there were no significant muscle spasms.  The spine 
was tender from L3 to L5.  He had decreased sensation to 
light touch, pinprick along the anterior and lateral thighs 
and left lateral leg.  He had normal 2+ reflexes that were 
actually brisk.  The examiner diagnosed the Veteran as having 
degenerative joint disease of the lumbosacral spine.  The 
disability was deemed to have a severe effect on sports, 
recreation and exercise; a moderate effect of chores, 
shopping and traveling; a mild effect on dressing and 
grooming; and no effect on toileting and feeding.  

In a January 2009 rating decision the RO granted an increased 
(40 percent) rating for the Veteran's low back disability, 
effective December 23, 2008.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

If a Veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases (to 
include avitaminosis, beri beri, beriberi heart disease, 
chronic dysentery, helminthiasis, malnutrition, pellagra, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy, cirrhosis of the liver or any other nutritional 
deficiency) shall be service-connected if manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 1101, 1110, 
1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings (other 
than the ratings already assigned) are not warranted here, as 
the degree of impairment throughout the appeal period is 
adequately reflected in the ratings already assigned.    

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. §  3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Cold injury residuals

The evidence of record does not establish that the Veteran 
incurred a cold injury in service nor has he or his attorney 
alleged that he incurred such an injury.  Instead, in his 
September 1993 statement, he indicated that he believed other 
people who were confined in the boxcars with him did get 
frostbite and hypothermia.  He also indicated that he was 
fortunate to have a somewhat heavy jacket that protected him 
from the cold.  Additionally, there are no findings of record 
indicating that the Veteran has any current medical problems 
attributable to any prior cold injury.  Accordingly, given 
that neither a cold injury in service, nor current cold 
injury residuals are shown, service connection for such 
residuals is not warranted.  38 U.S.C.A. § 1110; see also 
Hickson, 12 Vet. App. 247 (1999).  The preponderance of the 
evidence is against this claim and it must be denied. 

Nutritional disorder, helminthiasis, cirrhosis

In any claim seeking service connection, including one 
seeking presumptive service connection based on POW status, a 
threshold requirement is that there must be competent 
evidence that establishes that the Veteran actually has the 
disability for which service connection is sought.  
38 U.S.C.A. § 1110; see also Hickson, 12 Vet. App. 247 
(1999).  In the instant case, the evidence of record does not 
show that the Veteran currently has any type of nutritional 
disorder or that he has helminthiasis (i.e. infestation with 
one or more intestinal parasitic worms) or cirrhosis.  

Regarding nutritional disorder, there is no medical evidence 
of record tending to show that the Veteran currently has such 
disorder.  To the contrary, an April 2006 VA progress note 
specifically indicates that the Veteran denied any 
nutritional problems and indicated that he did not desire any 
nutritional counseling.  Also, an earlier December 1994 VA 
examination specifically found that the Veteran did not have 
any residuals from the malnutrition and vitaminosis that he 
experienced in service.  In addition, neither the Veteran nor 
his attorney has specifically alleged that the Veteran has a 
current nutritional disorder.  Consequently, although it is 
apparent that the Veteran suffered from profound malnutrition 
during his confinement in service, it is not shown that he 
has any current, residual nutritional disorder.  

Similarly, although the Veteran has reported that he had both 
intestinal worms and yellow jaundice in service, there is no 
evidence of record showing that he has any current intestinal 
worm problems (i.e. helminthiasis) or that he has any current 
cirrhosis or other liver problem.  In regard to the liver, 
the December 1994 examination specifically found that the 
Veteran had a history of yellow jaundice with no residuals.  
In regard to helminthiasis, the record is devoid of any 
findings suggesting that the Veteran currently has this 
problem.  Additionally, neither the Veteran nor his attorney 
has specifically alleged that the Veteran has helminthiasis, 
cirrhosis, or any other liver problem.  

In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Accordingly, given that current 
nutritional disorder, helminthiasis and cirrhosis or other 
liver problem are not shown, there is no basis for awarding 
service conditions for these disabilities on either a direct 
or presumptive basis.  The preponderance of the evidence is 
against these claims and they must be denied.  



Gastrointestinal Disorder

The Veteran's claim for gastrointestinal disability 
encompasses claims for service connection for peptic ulcer 
disease, irritable bowel syndrome and chronic dysentery. 
Although, the Veteran did have gastrointestinal problems 
during his captivity in service including dysentery, worms, 
jaundice, nausea, vomiting and diarrhea, the evidence does 
not establish or even suggest that the Veteran currently has 
peptic ulcer disease, irritable bowel syndrome or chronic 
dysentery.  Nor has the Veteran or his representative 
specifically alleged that the Veteran has one of these 
diseases, with the Veteran indicating as recently as March 
2007 that he did not have any post service history of 
vomiting, diarrhea, constipation, indigestion, hemorrhoids, 
hernia, abdominal mass, abdominal swelling, regurgitation, 
jaundice, fecal incontinence, hemetememesis, melena, 
pancreatitis, gall bladder attacks or abdominal pain.  Once 
again, in the absence of proof of current disability, there 
can be no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The only current gastrointestinal problem shown by the record 
is heartburn/gastroesophageal reflux.  There is no evidence 
of record to suggest that this problem is related to the 
Veteran's service, including his time as a POW, however.  
Rather, the record shows that the Veteran did not start to 
receive treatment for heartburn/reflux until after 2000, some 
55 years after service.  Moreover, none of the post-service 
medical records contain any indication that the Veteran's 
heartburn/reflux, noted so many years after the Veteran's 
separation from active service, is related to such service 
including his POW confinement therein.  A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Given that that it is not established that the Veteran has 
any current peptic ulcer disease, irritable bowel syndrome or 
chronic dysentery and given that his only established 
gastrointestinal problem, heartburn/reflux, is not shown to 
be related to service, service connection for 
gastrointestinal disability on either a direct or presumptive 
basis is not warranted.  38 U.S.C.A. § 1110; see also 
Hickson, 12 Vet. App. 247 (1999).  The preponderance of the 
evidence is against this claim and it must be denied.  

Fainting/Dizziness

The record shows that the Veteran was briefly hospitalized in 
July 2007 for an episode of syncope, which was deemed to be 
likely vasovagal in origin.  The Veteran's attorney has also 
indicated that the Veteran was brought to the hospital on 
another occasion for dizziness bordering on fainting during 
this same time frame.  The record does not contain 
documentation of other fainting/dizziness episodes, and 
neither the Veteran's attorney nor the Veteran has alleged 
the occurrence of any additional episodes.  Consequently, 
these two episodes constitute only isolated symptomatology, 
rather than a discreet disability for purposes of awarding 
service connection.  See e.g. Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  In the instant case, no 
specific underlying malady has been identified as causing the 
isolated syncope episodes.  Id.  Instead, the one documented 
episode of syncope was deemed to be likely vasovagal in 
origin: i.e. due to an exaggerated response to a trigger such 
as extreme emotional distress.  

Even if the Veteran's syncope does constitute a discreet 
disability for which service connection can be granted, the 
problem was not shown in service and is not shown to be 
related to service or to any service-connected disabilities.  
The record does not show any evidence of syncope until 2007, 
some 62 years after service.  Moreover, none of the post-
service medical records contain any indication that the 
Veteran's syncope, noted so many years after the Veteran's 
separation from active service, is related to such service, 
including his POW confinement therein, or to any of the 
Veteran's service-connected disabilities.  

The Veteran's one documented episode of syncope appears to 
have been the result of an emotional reaction to the reading 
of a newspaper article, suggesting at least a possibility 
that the episode was related to the Veteran's PTSD.  Neither 
the Veteran's attorney, nor the Veteran has made any specific 
allegation that the emotional reaction was related to the 
PTSD.  Nor is there any other evidence, medical or otherwise, 
indicating such a relationship.  The Veteran has alleged that 
the syncope may have been secondary to his hypertension.  
There is, however, also no medical evidence of record to 
support this contention.  Instead the medical evidence simply 
shows that the syncope was vasovagal in nature.   

Although the Veteran and his attorney nonspecifically contend 
that his isolated syncope is related to service or to service 
connected disability, as laypeople they are not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
summary, given that there is no competent medical evidence of 
syncope until many, many years after service; given that 
there is no competent evidence of a nexus between any current 
syncope and the Veteran's service or his service connected 
disabilities, and given that an underlying disability 
manifested by the isolated instances of syncope has not been 
established,  the Board must conclude that the weight of the 
evidence is against a finding of service connection for 
dizziness/fainting.  38 U.S.C.A. § 1110; see also Hickson, 
12 Vet. App. 247 (1999).  The preponderance of the evidence 
is against this claim and it must be denied.

Rating in excess of 20 percent for low back disability prior 
to December 23, 2008

The Veteran's service connected lumbar spine disability has 
been diagnosed as degenerative joint disease and degenerative 
disc disease.  These disabilities can be evaluated either 
under the general criteria/formula for rating disabilities of 
the spine or specific criteria pertaining to disc disease 
(i.e. the intervertebral disc syndrome rating criteria).  The 
criteria for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  When the regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, the Veteran is entitled to resolution of 
the claim under the criteria that are more advantageous.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  Id.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  As the Veteran's claim was filed 
well before September 24, 2002,  the Board will evaluate the 
Veteran's low back disability under all applicable criteria.  

As the disability is currently rated at 20 percent, the focus 
is on criteria that would allow for a greater than 20 percent 
rating.  Prior to September 23, 2002, Code 5293 provided a 20 
percent rating for moderate disc disease with recurring 
attacks; a 40 percent rating for severe disc disease, with 
recurring attacks and intermittent relief; and a 60 percent 
rating for pronounced disease, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

The Board finds that prior to December 23, 2008 the Veteran's 
disc disease pathology was best described as moderate.   The 
findings from the early November 1992 and December 1994 
examinations don't suggest any significant disc pathology and 
the January 2001 VA examiner specifically found that the 
Veteran's low back disability (to include degenerative disc 
disease) was moderate in degree.  Although the January 2006 
VA examination did show disc disease that was characterized 
by objective factors of limited range of motion and disc 
height loss and subjective factors of pain with standing, 
walking and bending, the disc disease was not noted to be 
severe.  Also, the Veteran himself reported a pain level of 6 
out of 10, which appears more compatible with moderate 
symptomatology.  Nor are there any other findings of record 
tending to show severe disc disease prior to December 23, 
2008.  Accordingly, a higher (40) percent rating is not 
warranted prior to this date. 

Code 5292 provided alternative rating criteria for lumbar 
spine disability.  A 20 percent rating was available for 
moderate limitation of lumbar motion and a 40 percent rating 
for severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Code 5292.  A Note to the current General Rating Formula for 
Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees 
and left and right lateral rotation is 0 to 30 degrees.   
38 C.F.R. § 4.71a, Codes 5235-5243, Note 2. 

Prior to December 23, 2008, the evidence of record does not 
show that the Veteran's lumbar spine limitation of motion has 
been more than moderate.  Notably, prior to this date flexion 
was always at least 60 degrees or more (2/3 of normal), 
extension was always at least 15 degrees (1/2 of normal), 
lateral flexion was at least 15 degrees (1/2 of normal) and 
rotation was at least 20 degrees or more (2/3 normal).  Thus, 
given that the Veteran's flexion and rotation were found to 
be at least 2/3 of normal during the entire period prior to 
December 23, 2008 and given that the Veteran's extension and 
lateral flexion were at least 1/2 or more of normal during 
this entire period, the Board cannot find that the overall 
limitation of motion was more than moderate.  Consequently, a 
rating in excess of 20 percent under Code 5292 is not 
warranted.

The Veteran's low back disability could also potentially be 
rated under Code 5295 for lumbosacral strain.  Under Code 
5295, a 20 percent rating was assigned for lumbosacral strain 
when there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating was available for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As severe lumbosacral 
strain has not been noted, however, and as abnormal mobility 
on forced motion has not been shown, a rating in excess of 20 
percent under Code 5295 is not warranted prior to December 
23, 2008. 

The Board has considered whether any other rating criteria in 
place prior to September 23, 2002 could be applied to the 
Veteran's low back disability.  Although the Veteran has been 
noted to have some level of fracture at T-12, the thoracic 
spine has not been service connected and the Veteran is not 
shown to have any fracture of the lumbar spine.  Accordingly, 
a rating under Code 5285, for vertebral fracture is not 
warranted.  In addition as ankylosis is not shown, ratings 
under Codes 5286 and 5289 are not warranted.  

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome could be evaluated on the basis of the total 
duration of incapacitating episodes over the past 12 months 
as well as by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.

Note 1 following Code 5293 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Although the Veteran did indicate in January 2006 that he did 
have incapacitating episodes as much as 3 times per month and 
that his physician had recommended bedrest, there is no 
documentation of record showing that the physician actually 
prescribed it.  Given, this lack of documentation, the Board 
does not have a sufficient basis for finding that the bedrest 
was actually prescribed.  More specifically, in the absence 
of actual documentation from the physician the Board does not 
find the Veteran's report of the prescribed bedrest credible.  
This credibility finding is based in part on the lack of 
documentation (presumably if the Veteran's physician had 
actually prescribed bedrest, the Veteran's attorney would 
have produced documentation to this effect) and in part on 
the Veteran, with the direct and active assistance of his 
attorney, having filed a large number of service connection 
claims alleging the presence of current disabilities (such as 
helminthiasis, peptic ulcer disease, chronic dysentery, 
irritable bowel syndrome and cirrhosis), which he obviously 
doesn't have.  Further, although the RO might normally have 
been under a duty to follow up with the Veteran's treating 
physician, Dr. Beauchamp, to attempt to verify whether the 
Veteran was prescribed bedrest, the Board notes that medical 
records from this physician are already of record and does 
not indicate any prescription for bedrest in conjunction with 
the Veteran's low back disability.  Accordingly, actual 
incapacitating episodes under the regulatory definition are 
not shown and a rating on this basis is not warranted.

Considering a combination of orthopedic and neurological 
impairment, the Board notes that the Veteran was assigned 10 
percent ratings, effective January 5, 2006, for mild left and 
right radiculopathy and myelopathy under 38 C.F.R. § 4.124a, 
Code 8520, for impairment of the sciatic nerve.  These 
separate ratings are discussed below under the Veteran's 
claim for increase for these neurological disabilities.  It 
is not shown that the Veteran has any other separately 
ratable neurological impairment.  

As explained above, the criteria for rating intervertebral 
disc syndrome were again revised effective September 26, 
2003, allowing for a rating under Code 5243 either based on 
incapacitating episodes or under the General Formula for 
rating the disabilities of the spine.  Notably, the criteria 
for rating intervertebral disc syndrome on the basis of 
incapacitating episodes did not change from September 26, 
2003.  Consequently, as incapacitating episodes (requiring 
bedrest prescribed by a physician) have not been shown, a 
rating in excess of 20 percent on this basis is not 
warranted.  

Under the General Formula a 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Higher ratings are available for more severe 
manifestations.  38 C.F.R. § 4.71a, Codes 5235-5243.  In the 
instant case, prior to December 23, 2008, there is no 
evidence of record showing ankylosis of the thoracolumbar 
spine or forward flexion limited to 30 degrees or less.  
Consequently, a rating in excess of 20 percent under the 
General Formula is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however prior to December 23, 
2008, the evidence does not show that the Veteran has 
functional loss beyond that currently compensated.  38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Once 
again the January 2001 examiner specifically found that the 
Veteran had a moderate level of impairment and this 
assessment factored in the Veteran's functional loss and 
painful motion.  See 38 C.F.R. § 4.40, 4.59.  Earlier 
examinations of record do not show any greater degree of 
impairment.  The January 2006 VA examination did show that 
the Veteran had pain and weakness after repetitive motion of 
the spine.  There is, however, no indication from the record 
that this painful motion and weakness was more than moderate 
in degree.  Id.  
  
Rating in excess of  40 percent for low back disability from 
December 23, 2008

Given that the Veteran has already been assigned a 40 percent 
rating for his lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 40 
percent.  Under the criteria in effect prior to September 23, 
2002, the only way the Veteran could obtain a rating in 
excess of 40 percent for his low back disability is if 
vertebral fracture, ankylosis or pronounced disc disease were 
shown.  As ankylosis and vertebral fracture of the lumbar 
spine are not shown, ratings on these bases are not 
warranted.  Additionally, from December 23, 2008 forward it 
is not shown that the Veteran has had pronounced disc 
disease.  Notably, the record from December 23, 2008, did not 
show symptomatology such as demonstrable muscle spasm or 
absent ankle jerk, which tend to be associated with 
pronounced disease.  Also the Veteran's motor examination and 
muscle tone were found to be normal, which also does not 
suggest a pronounced level of pathology.

Under the applicable rating criteria from September 23, 2002 
to  September 26, 2003, the only way the Veteran could obtain 
a rating in excess of 40 percent would be if ankylosis, 
vertebral fracture or incapacitating episodes having a total 
duration of six weeks over the past 12 months were shown.  
38 C.F.R. § 4.71a, Codes 5285, 5286, 5289, 5293 (2003).  As 
none of these problems have been shown, a rating in excess of 
40 percent under the applicable rating Codes in effect from 
September 23, 2002 to September 26, 2003 is not warranted.

From September 26, 2003 the only way the Veteran could obtain 
a rating in excess of 40 percent would be if ankylosis or 
incapacitating episodes having a total duration of six weeks 
over the past 12 months were shown.  Once again, as neither 
has been shown, a rating in excess of 40 percent is not 
warranted.    

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  Notably, the December 2008 examiner 
found that on repetitive motion there was evidence of 
incoordination and pain.   The examiner also found that the 
Veteran's low back disability had only a moderate affect on 
his chores, shopping and traveling; a mild effect on dressing 
and grooming and no effect on toileting and feeding.  Such 
functional loss is certainly adequately compensated by a 40 
percent rating indicative of severe pathology.  38 C.F.R. 
§ 4.40.  Additionally, as this rating contemplates severe 
limitation of motion, it adequately compensates the Veteran 
for his reduced motion due to pain.  38 C.F.R. § 4.59.   

The Board has also considered whether referral for 
extraschedular consideration is indicated for any time frame 
within the entire appeal period.  Nothing in the record, 
however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321.  Although the 
Veteran is most certainly unemployable due to his multiple 
medical problems, it is not affirmatively shown that his low 
back disability alone would markedly limit his employability.  
Accordingly, referral for extraschedular consideration is not 
suggested by the record.      

Rating in excess of 10 percent for right and left lower 
extremity radiculopathy

The Veteran's right and left lower extremity radiculopathy 
and myelopathy are rated under Code 8520, for sciatic nerve 
impairment.  Under Code 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve, 
a 20 percent rating is warranted for moderate incomplete 
paralysis, 40 percent for moderately severe incomplete 
paralysis, 60 percent for severe incomplete paralysis with 
marked muscle atrophy, and 80 percent or complete paralysis.  
(The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than complete paralysis 
whether due to varied level of the nerve lesion or to partial 
regeneration.)  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See the Note following 38 C.F.R. § 4.124a, Code 8412 
(setting out this definition and explaining that it applies 
to all peripheral nerve injuries). 
  
Examining the evidence of record, the Board finds that that 
the level impairment of the sciatic nerve is not shown to be 
more than mild.  The January 2006 VA examiner diagnosed the 
Veteran as having lumbar radiculopathy/myelopathy and noted 
that there were objective factors of weakness, fatigue and 
abnormal sensation and subjective factors of pain originating 
in the lower back and radiating to the legs.  The examiner, 
however, found only that the Veteran had some motor and 
sensory deficits.  The December 2008 VA examination then 
showed a normal lower extremity motor examination, normal 
muscle tone and some decreased sensation to light touch and 
pinprick.  The Board finds that overall these findings are 
most compatible with a rating of 10 percent for each lower 
extremity based on mild impairment of the sciatic nerve.  
Pathology indicative of moderate impairment, so as to warrant 
a higher 20 percent rating are not shown.  Also, as the 
record does not show a diagnosis of radiculopathy/myelopathy 
of the extremities prior to January 2006, there is not a 
basis in the record for assigning these ratings earlier than 
January 2006.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
bilateral radiculopathy and myelopathy.  38 C.F.R.  § 3.321.  
Consequently, referral for extraschedular consideration is 
not suggested by the record.
        

Rating in excess of 10 percent for hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Code 7101 provides a 10 percent 
rating for diastolic pressure predominately 100 or more, or 
systolic pressure predominantly 160 or more, or where 
continuous medication is required for control of hypertension 
in an individual with a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is provided 
for diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
provided for diastolic pressure predominantly 120 or more; 
and a 60 percent rating is provided for diastolic pressure 
predominantly 130 or more.

On review of the entire record, the Board finds that the 
criteria for establishing entitlement to a rating in excess 
of 10 percent for hypertension are not met.  It is not shown 
that diastolic pressures are predominantly 110 or more, or 
that systolic pressures are 200 or more.  There was an 
isolated systolic reading of 201 in July 2007 but 
predominantly, systolic blood pressure has been under 200.  
Similarly diastolic readings have been well below 110.  Also, 
neither the Veteran nor his attorney has alleged a 
predominant systolic pressure above 200 or a predominant 
diastolic pressure above 110.  Consequently, the criteria for 
the next higher (20 percent) rating for hypertension are not 
met.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
hypertension.  38 C.F.R.  § 3.321.  Consequently, referral 
for extraschedular consideration is not suggested by the 
record.

Effective date prior to May 24, 2006 for service connection 
for congestive heart failure.

The record shows that the Veteran's congestive heart failure 
did not become manifest until November 2006.  The RO then 
subsequently awarded service connection for congestive heart 
failure effective May 24, 2006, the date the Veteran's claim 
for cardiovascular disability was received.  38 C.F.R. 
§ 3.400.  As the effective date for an award of service 
connection generally cannot be earlier than the date the 
claim was received, the Board has no basis in the record for 
assigning an effective date prior to May 24, 2006.  Id.  The 
Board notes that the Veteran did have an earlier claim for 
cardiovascular disability, characterized as coronary artery 
disease, which was denied by the January 2005 rating 
decision.  Neither the Veteran's attorney, nor the Veteran 
appealed this decision, however.  Consequently, the decision 
is final.  38 U.S.C.A. § 7105.  Accordingly, this earlier 
claim cannot form the basis for the assignment of an earlier 
effective date.  Id.


ORDER

Entitlement to service connection for cold injury residuals 
is denied.

Entitlement to service connection for nutritional disorder is 
denied.

Entitlement to service connection for helminthiasis is 
denied.

Entitlement to service connection for cirrhosis is denied. 

Entitlement to service connection for gastrointestinal 
disorder to include peptic ulcer disease, irritable bowel 
syndrome and chronic dysentery is denied. 

Entitlement to service connection for dizziness/fainting is 
denied.

Entitlement to a rating in excess of 20 percent for low back 
disability prior to December 23, 2008, is denied.

Entitlement to a rating in excess of  40 percent for low back 
disability from December 23, 2008, is denied.  

Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy and myelopathy is denied.

Entitlement to a rating in excess of  10 percent for left 
lower extremity radiculopathy and myelopathy is denied.    

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an effective date prior to May 24, 2006, for 
the award of service connection for congestive heart failure 
is denied.


REMAND

In January 2007 a treating physician indicated that the 
Veteran had had a transient ischemic attack (TIA)/stroke in 
2000 while on preventative Aspirin therapy.  The physician 
noted that the Veteran's middle cerebral artery was affected 
by the stroke; that carotid imaging showed no significant 
stenosis; and that an echocardiogram showed no significant 
pathology.  Also at  a March 2005 consultation, the examining 
physician noted that the Veteran's unsteadiness on his feet 
may have been partially the result of some ataxia due to 
cerebellar involvement.  As this documentation suggests that 
the Veteran may have some residuals from a stroke and as 
stroke is one of the disabilities for which presumptive 
service connection of the basis of POW status may be awarded 
(if manifest to a degree of 10 percent disabling), a remand 
is necessary so that the Veteran may be examined to determine 
whether he has any stroke residuals.

Regarding the Veteran's diabetes, the Veteran's attorney 
appeared to argue that the diabetes may be secondary to one 
of the Veteran's service connected disabilities.  The Veteran 
is service connected for hypertension, which is a know risk 
factor for diabetes.  Also, the record shows that the 
hypertension predated the diabetes.  Accordingly, as the 
Veteran has not received a VA nexus examination to determine 
the etiology of the diabetes, on remand the Veteran should be 
afforded such an examination.

The Board notes that if one or both of the claims are 
granted, it is possible, depending on the effective date(s) 
assigned, that the Veteran could attain the requisite 
combined disability rating necessary for the assignment of an 
earlier effective date for special monthly compensation.  
Accordingly, the Board finds that the special monthly 
compensation claim is inextricably intertwined with the 
service connection claims and must also be remanded.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran and his 
attorney to identify all sources of 
treatment or evaluation he has received 
for cerebrovascular functioning and 
diabetes since July 2008 and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine whether the 
Veteran has any residuals from the 
stroke/TIA he incurred in 2000 and to 
determine the likely etiology of his 
current diabetes.   The Veteran's claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then: 

A) Indicate whether the Veteran has any 
residuals from the stroke/TIA he 
experienced in 2000.  If there are 
residuals present, the examiner should 
describe them and comment on their 
severity.

B) Provide an opinion as to whether it is 
at least as likely as not (i.e. a 50% 
chance or better) that the Veteran's 
diabetes is related to service or to his 
service connected hypertension, PTSD 
and/or low back disability with 
radiculopathy/myelopathy. 

C) Provide an opinion as to whether the 
Veteran's diabetes has been aggravated by 
any of his service connected disabilities 
to include congestive heart failure, PTSD, 
hypertension, low back disability and 
bilateral lower extremity 
radiculopathy/myelopathy.  

If it is not possible for the Veteran to 
report for an examination or for VA to 
examine him at his residence, the RO 
should arrange for a VA medical opinion to 
be provided, which conforms to the above 
instructions. 

3.  The RO should then readjudicate the 
claims for service connection for 
cerebrovascular accident and diabetes.  If 
they remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.  

4.  The RO should then readjudicate the 
claim for earlier effective date for 
special monthly compensation.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


